 
Exhibit 10.1
 
AGREEMENT FOR THE MUTUAL EXCHANGE OF CONFIDENTIAL INFORMATION
 
This Agreement is entered into effective this 16 day of February 2009
("Effective Date") between Baker Hughes Oilfield Operations, Inc., a California
corporation, by and through its Baker Oil Tools Division, having a mailing
address of 9100 Emmott Road, Houston, TX 77040 ("Baker"); and Technical
Industries, Inc., a corporation having a mailing address of P.O. Box 52523,
Lafayette, LA 70505 ("Technical Industries"). Each party may also be referred to
herein as "Disclosing Party" or "Receiving Party" as appropriate.
 
WHEREAS, each party is interested in disclosing certain of its confidential and
proprietary information related to that party's "Technology" as defined herein,
for the "Purpose(s)" stated herein; and each party desires to keep secret and
proprietary to itself the content of such disclosure; and
 
WHEREAS, each party desires to receive the other party's confidential and
proprietary information to review and evaluate the entering into a business
arrangement involving the inspecting of certain downhole equipment.
 
NOW, THEREFORE, for and in consideration of the disclosure to each party of the
confidential and proprietary information of the other party, the sufficiency and
adequacy of which is hereby acknowledged, the parties agree as follows:
 
1. While the amount of Confidential Information to be disclosed is completely
within the discretion of Disclosing Party, all disclosures hereunder shall be
completed no later than six (6) months following the Effective Date hereof
unless an extension of this period is agreed to by the parties in writing.
 
2. The 'Technology" of each party shall be defined as follows: (a) "Baker"
Technology shall include: certain specifications pertaining to carbon steel
solid expandables for ensuring reliability, and expansion testing techniques to
validate said specifications, excluding certain calibration standards developed
jointly by Baker and Technical Industries; and (b) " Technical Industries"
Technology shall include: certain ultrasonic inspection techniques for equipment
set up and calibration, and inspection techniques for inspection of tubulars,
including. transducer designs, layouts, or sketches developed solely by
Technical Industries.
 
3. The Disclosing Party shall make disclosure of proprietary and confidential
information ("Confidential Information") in a manner permitting the most
appropriate and certain communication, i.e., orally, electronically, in writing,
or partly orally and in writing. "Confidential Information" shall mean any and
all data and information contained in any tangible medium of expression as
provided by one party ("Disclosing Party") to the other party ("Receiving
Party") pursuant to this Agreement relating to the Technology of each party, and
shall include but not be limited to ideas, concepts, development plans for new
or improved products or processes, data, formulae, techniques, designs,
sketches, know-how, photographs, plans, drawings, specifications, samples, test
specimens, reports, customer lists, price lists, findings, studies, computer
programs and technical documentation, trade secrets, diagrams, or inventions,
and all other relevant information pertaining thereto and which is prominently
marked as "Proprietary" or "Confidential." In the case of any item of
information that cannot be so marked, such as visual or oral information, such
item of information shall be considered Confidential Information if identified
as "confidential" before the disclosure thereof to the Receiving Party and
subsequently reduced to writing by the Disclosing Party and delivered to the
Receiving Party within thirty (30) days of the date of such disclosure. Upon
request of the Disclosing Party, the Receiving Party agrees to (a) return all
Confidential Information to the Disclosing Party, or (b) destroy all such
Confidential Information and certify such destruction to the Disclosing by an
appropriate officer of the Receiving Party.
 
4. The Receiving Party hereby covenants and agrees that it (a) will not
knowingly (either directly or indirectly) reveal or disclose Confidential
Information or the fact that the parties have entered into this Agreement, to
any other person, partnership, association, or corporation; (b) will treat all
such Confidential Information received from the Disclosing Party as a trade
secret confidential and proprietary in nature to the Disclosing Party; and (c)
will safeguard the secrecy of such Confidential Information by following
procedures at least as stringent as those used in safeguarding its own valuable
confidential information and trade secrets. Neither party shall be liable in
damages for any inadvertent disclosure of Confidential Information where at
least a reasonable degree of care has been exercised, provided that upon
discovery of such inadvertent disclosure it shall have endeavored to correct the
effects thereof and to prevent any further inadvertent disclosure.
 
5. The Receiving Party covenants and agrees not to use, sell, lease, license or
otherwise commercially use Confidential Information or distribute information
regarding the relationship of the parties, either directly or indirectly, unless
express, prior written authorization is obtained from the Disclosing Party
signed by an appropriate officer.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
6. To maintain the confidentiality attaching to Confidential Information, the
Receiving Party shall (a) limit disclosure of Confidential Information only to
those of its employees (i) who have a reasonable need to know and use such
Confidential Information in furtherance of this Agreement; (ii) who have been
informed of the confidential nature of the Confidential Information of the
Disclosing Party and of the obligations of the Receiving Party in respect
thereof; and (iii) who have executed agreements with the Receiving Party
obligating such employees to maintain the confidentiality of the Confidential
Information at least to the extent required by this Agreement; (b) not make
copies of Confidential Information without the prior written approval of the
Disclosing Party, except to the extent necessary to carry out the Purpose(s)
specified in this Agreement; (c) not use,. reproduce, transform or store any
Confidential Information in an externally accessible computer or electronic
information retrieval system transmitted in any form or by any means whatsoever
outside of its usual place of business; (d) not permit or allow the Confidential
Information to be used or accessed by or otherwise made available to any
consultant or contractor of the Receiving Party without the prior written
permission of the Disclosing Party; and (e) not make any changes, modifications
or enhancements to the Confidential Information, or to create any derivative
work from such Confidential Information.
 
7. Nothing hereinabove contained shall deprive the Receiving Party of the right
to use or disclose any information (a) which is, at the time of disclosure,
known to the trade or the public; (b) which becomes at a date later than the
time of disclosure known to the trade or the public through no fault of the
Receiving Party; (c) which is possessed by the Receiving Party, as evidenced by
the Receiving Party's written records, before receipt thereof from the
Disclosing Party; (d) which is disclosed to the Receiving Party in good faith by
a third party who has an independent right to such information; (e) which is
independently developed by or for the Receiving Party without access to the
information received from the Disclosing Party, as evidenced by the Receiving
Party's written records; or (f) which is required to be disclosed by the
Receiving Party pursuant to an order of a court of competent jurisdiction or
other governmental agency having the power to order such disclosure, provided
the Receiving Party uses its best efforts to provide timely notice to the
Disclosing Party of such order in order to permit the Disclosing Party an
opportunity to contest such order. Notwithstanding anything contained herein to
the contrary, each of the Parties (and each employee, representative, or other
agent of a Party) may disclose to any and all persons, without limitation of any
kind, the "tax treatment" and "tax structure" of the transaction (as such terms
are defined in Treasury Regulation Section 1.6011-4(c) (8) and (9),
respectively) and all materials of any kind (including opinions or other tax
analyses) that are provided to the Party related to such tax treatment and tax
structure.
 
8. Nothing hereinabove shall be construed as granting or implying any right or
license under any Letters Patent or any right to use any invention covered
thereby. Nothing hereinabove shall be construed as granting or implying any
right or duty to purchase any material, process or service. The obligations
incurred in paragraphs 4, 5 and 6 shall terminate five (5) years after the
Effective Date.
 
9. The Receiving Party understands and agrees that the Disclosing Party is
entitled, in the event of any breach of this Agreement, to obtain a restraining
order and/or injunction from any competent court of equity to enjoin and
restrain the Receiving Party and its employees or agents from any disclosure of
Proprietary Information of the Disclosing Party. Such equitable remedies shall
be in addition to and not in lieu of any damages to which the Disclosing Party
may be entitled by law.
 
10. In the event of any dispute, claim, question, or disagreement (the
"dispute") arising from or relating to this agreement or the breach thereof, the
parties hereto shall use their best efforts to settle the dispute by normal
business discussions. Should such discussions fail to resolve the dispute, any
party may give the other a written notice of any remaining dispute. The parties
shall continue to negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties. If they do not reach such solution within a period of 30 days,
then, upon notice by either party to the other, all disputes, claims, questions,
or differences (including issues relating to the formation of the agreement and
the validity of this arbitration clause) shall be finally settled by binding
arbitration administered by the American Arbitration Association ("AAA") in
accordance with the provisions of its Commercial Arbitration Rules, as well as
the Federal Rules of Civil Procedure and the Federal Rules of Evidence, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.
 
The arbitration Panel shall consist of a single arbitrator, unless otherwise
agreed to by the parties. The place of arbitration shall be Houston, Texas. If
the parties are not able to decide upon a neutral third party arbitrator within
thirty (30) days of the request for arbitration, then the AAA shall select an
arbitrator having at least twenty (20) years of experience in intellectual
property matters. All proceedings will be conducted in English. The parties
agree to hold the entirety of the arbitration proceedings, including knowledge
of the existence of any dispute or controversy, completely confidential except
for such disclosures as might be required by law. This arbitration agreement
does not limit or affect the right of either Party to seek from any court having
jurisdiction any interim, interlocutory, or provisional relief that is necessary
to protect the rights or property of that party. Alternatively, either Party may
apply to the AAA pursuant to the AAA Optional Rules for Emergency Measures
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. This arbitration agreement does not limit or
affect the right of either Party to seek from any court having jurisdiction any
interim, interlocutory, or provisional relief that is necessary to protect the
rights or property of that party. Alternatively, either Party may apply to the
AAA pursuant to the AAA Optional Rules for Emergency Measures seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
11. This Agreement sets forth the entire agreement between the parties relating
to the subject matter hereof and can only be amended or modified by an amendment
in writing signed by both parties. Failure of either party to seek a remedy for
the breach of this Agreement by the other shall not constitute a waiver of the
right of such party with respect to the same or any subsequent breach by the
other party. If any provisions of this Agreement shall be held unenforceable,
such holding shall not affect the enforceability of any other provisions of this
Agreement. This Agreement is entered into in contemplation of and shall be
construed in accordance with the laws of the State of Louisiana, excluding its
conflicts of law and choice of law statutes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.
 
Baker Hughes Oilfield Operations, Inc. through
its Baker Oil Tools Division ("Baker")
    Technical Industries Inc. ("Technical Industries")            
/s/: A. Brent Emerson
   
/s/: Shawn p. Benoit
  (Signature)     (Signature)            
Name: A. Brent Emerson
   
Name: Shawn p. Benoit
  (Type or Print)     (Type or Print)            
Title: Director
   
Title: Adminstrator
           

Date: 3/4/09     Date:  

 
 
 
-3-